Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 10-14, 16, 22-26, 28, 34-38, 40, 46-49, 51,56-57, 59, 64-65, 67, 72-73, 75, and 80 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 13, 25, 37, 49, 57, 65, and 73, the combination of limitations involving, providing power control commands via downlink control information (DCI), wherein: the DCI comprises (i) a first field triggering SRS transmissions and indicating one of a plurality of SRS groups and (ii) one or more second fields for the one or more power control commands; and a number of the one or more second fields is equal to a number of component carriers (CCs) in plurality of CCs in the one of the plurality of SRS groups configured for downlink transmission only, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, Takeda et al. (US 20180115965 A1) teaches a group DCI comprising carrier indicator field (CIF) and SRS request field, wherein the CIF indicates CC group and the SRS request field triggers SRS transmission in a PUCCH transmitting cell, but Takeda does not teach a first field triggering SRS transmissions and indicating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/S..C./Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416